We are unable to see how the fact that another person beside appellant was connected with the manufacture of the liquor, would aid him; or in anywise tend to show that he was not also engaged in the same transaction.
This court has said in many cases that one accused of crime who makes statements which appear to be a part of the transaction itself and so connected therewith as to evidence their spontaneity, cannot object to the use of said statements as evidence, they being held res gestae. In the instant case, the bill of exceptions complaining *Page 533 
of the introduction against appellant of his statement to the officers contains no showing of the fact appellant was then under arrest. The statement in a bill of exceptions that certain evidence is objected to on the ground that appellant was under arrest, is not tantamount to a showing of the fact of such arrest. Unless the truth of those things stated as grounds of objection, be manifested in the bill, it will not be sufficient.
We can add nothing to what we said in our former opinion as presenting our view that the statement of the county attorney was not a reference to the failure of appellant to testify. The same defects appear in this bill of exceptions as in the one above referred to. The books are full of cases laying down the rule, which is well understood, that this court will not be required to take the time to ascertain from the parts of the record whether those things stated in a bill of exceptions as grounds of the objection, are true or not.
Being unable to agree with any of the contentions made by appellant, the motion for rehearing will be overruled.
Overruled.